Exhibit 32 BOL BANCSHARES, INC. CERTIFICATION OF PERIODIC FINANCIAL REPORT Pursuant to 18 U.S.C. Section 1350 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of BOL Bancshares, Inc. (“Company”) certifies that the quarterly report on Form 10-Q of the Company for the quarter ended June 30, 2011 fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and information contained in that Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 19, 2011 /s/ G. Harrison Scott G. Harrison Scott Chairman Date:August 19, 2011 /s/ Peggy L. Schaefer Peggy L. Schaefer Treasurer
